DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions (After Election)
Applicant’s election without traverse of Group I, sub-group 1, Species I, corresponding to Claims 1-5, 11, 13-15, and 19-22 in the reply filed on 12/01/2021 is acknowledged, however, upon further consideration, it is noted the elected claims also includes claim 13 which direct toward the centralized communication network “receiving a demand response instruction” of Group II, thus the claim should belong to Group II; hence, claim 13 is further restricted from the elected Group I; claim 16 is direct toward the decentralized communication, thus claim 16 should belong to Group I; hence, claim 16 is currently being examined. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
Claims 1-5, 11, 14-16, and 19-22 are pending for examination.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. This application claims priority from U.S. Provisional Patent Application No. 62/778056, filed on December 12, 2018.

Response to Amendment
The Applicant’s Amendment filed on 04/04/2022 in which claims 1, 14, and 20 have been amended, claims 6-10, 11, 12, 17 and 18 have been withdrawn and entered of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 15, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 15, and 21, the claims recites “an on-off-state(s)”.  It is unclear if the recitation is the same on-off-state as cited in claims 1, 14, and 20 or different limitation.  For examination purpose, the limitation will be construed as the same limitation in claims 1, 14, and 20.
Regarding claim 16, the claim recites “a transitional state”.  It is unclear if the recitation is the same transitional state as cited in claim 14 or different limitation.  For examination purpose, the limitation will be construed as the same limitation in claims 1, 14, and 20.
Regarding claims 3-6 and 22, the claims are rejected due to the rejection of claims 2 and 21 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 14, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devenish et al., US Patent 10,031,534; hereinafter “Devenish”.
Regarding claim 1, Devenish discloses a method comprising: 
receiving, at a control device (Column 2, line 37; “thermostat” is a control device) coupled to a resource distribution network (Column 2, line 41; “utility” is an electrical resource distribution network), data from a set of neighboring control devices (Column 2, line 38; “thermostat set point information for a plurality of thermostat users is received. The thermostat set point information may be received from the users' thermostats”) coupled to the resource distribution network (Column 2, line 64 to Column 3, line 13), wherein the control device is configured to control a state of consumption of a resource from the resource distribution network (Column 2, line 64 to Column 3, line 13; thermostat control energy usage based on the temperature setting), and wherein the data indicates respective states of consumption of the resource associated with each of the neighboring control devices (Column 2, line 64 to Column 3, line 13; setpoint of each thermostat indicate the amount of energy consumption with respect to temperature), wherein the respective states of consumption include on-off-states, transitional states (Column 2, line 64 to Column 3, line 13; setpoint of each thermostat is a transitional states between on and off, in the case of cooling, when the temperature drops below the setpoint, the thermostat turn-off, and when the temperature rises above the setpoint the thermostat turn-on), or continuous-scale consumption states of the neighboring control devices; 
determining an average state of consumption associated with the set of neighboring control devices based on the data (Column 2, line 64 to Column 3, line 13); 
calculating at least one threshold value based on the average state of consumption associated with the set of neighboring control devices (Column 2, line 64 to Column 3, line 13) (Column 6, lines 28-42); and 
controlling the state of consumption of the resource based on a comparison of a measured value related to the consumption of the resource to the at least one threshold value (Column 3, lines 45-53; measured value is the total temperature setting of all users set their thermostat to consume electric comparing to the average temperature set point as the threshold value).
Regarding claim 11, Devenish discloses the method of claim 1 above, Devenish further discloses the data is received directly from the set of neighboring control devices using a peer-to-peer communication protocol (Column 2, lines 38-41 “provided by the thermostat users” indicates peer-to-peer communication).
Regarding claim 14, Devenish discloses a system comprising: 
a resource distribution network (Column 2, line 41; “utility” is an electrical resource distribution network); multiple control devices coupled to the resource distribution network (Column 2, line 38; “thermostat set point information for a plurality of thermostat users is received. The thermostat set point information may be received from the users' thermostats”), wherein each of the control devices is configured to: 
control a state of consumption of a resource from the resource distribution network (Column 2, line 64 to Column 3, line 13; thermostat control energy usage based on the temperature setting); 
receive data from a set of neighboring control devices, wherein the data indicates respective states of consumption of the resource associated with each of the neighboring control devices (Column 2, line 64 to Column 3, line 13; setpoint of each thermostat indicate the amount of energy consumption with respect to temperature), wherein the respective states of consumption include on-off-states, transitional states between on-off-states (Column 2, line 64 to Column 3, line 13; setpoint of each thermostat is a transitional states between on and off, in the case of cooling, when the temperature drops below the setpoint, the thermostat turn-off, and when the temperature rises above the setpoint the thermostat turn-on), or continuous-scale consumption states of the neighboring control devices; 
determine an average state of consumption associated with the set of neighboring control devices based on the data (Column 2, line 64 to Column 3, line 13); and 
calculate at least one threshold value based on the average state of consumption associated with the set of neighboring control devices  (Column 2, line 64 to Column 3, line 13) (Column 6, lines 28-42), wherein controlling the state of consumption of the resource is based on a comparison of a measured value to the at least one threshold value (Column 3, lines 45-53; measured value is the total temperature setting of all users set their thermostat to consume electric comparing to the average temperature set point as the threshold value).
Regarding claim 19, Devenish discloses the system of claim 14 above, Devenish further disclose the multiple control devices communicate using peer-to- peer protocols (Column 2, lines 38-41 “provided by the thermostat users” indicates peer-to-peer communication).
Regarding claim 20, Devenish discloses a control device comprising: 
a processor and memory storing instructions that (Column 2, lines 35-50; “be retrieved from a database” and “the thermostat set point information may be calculated/estimated based on energy consumption information” indicate a processor is being used), when executed by the processor, cause the control device to: 
control a state of consumption of a resource (Column 2, line 64 to Column 3, line 13; thermostat control energy usage based on the temperature setting) from a resource distribution network (Column 2, line 41; “utility” is an electrical resource distribution network); 
receive data from a set of neighboring control devices (Column 2, line 38; “thermostat set point information for a plurality of thermostat users is received. The thermostat set point information may be received from the users' thermostats”), wherein the data indicates respective states of consumption of the resource associated with each of the neighboring control devices (Column 2, line 64 to Column 3, line 13; setpoint of each thermostat indicate the amount of energy consumption with respect to temperature), wherein the respective states of consumption include on-off-states, transitional states (Column 2, line 64 to Column 3, line 13; setpoint of each thermostat is a transitional states between on and off, in the case of cooling, when the temperature drops below the setpoint, the thermostat turn-off, and when the temperature rises above the setpoint the thermostat turn-on), or continuous-scale consumption states of the neighboring control devices; 
determine an average state of consumption associated with the set of neighboring control devices based on the data (Column 2, line 64 to Column 3, line 13); and 
calculate at least one threshold value based on the average state of consumption associated with the set of neighboring control devices (Column 2, line 64 to Column 3, line 13) (Column 6, lines 28-42), wherein controlling the state of consumption of the resource is based on a comparison of a measured value to the at least one threshold value (Column 3, lines 45-53; measured value is the total temperature setting of all users set their thermostat to consume electric comparing to the average temperature set point as the threshold value).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 15, 16, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devenish in view of Matsuoka et al., US Patent Publication 2014/0277795; hereinafter “Matsuoka”.
Regarding claim 2, Devenish discloses the method of claim 1 above, Devenish further discloses the control device includes a thermostat  (Column 3, lines 45-53), wherein the resource distribution network includes an electrical power distribution network  (Column 3, line 10 “electricity”), wherein the set of neighboring control devices includes a set of neighboring thermostats (Column 2, line 64 to Column 3, line 13), wherein the state of consumption includes an on-off-state of the thermostat, wherein the resource includes electrical power (Column 3, line 10 “electricity”), wherein the measured value includes a measured temperature value (Column 3, lines 45-53; thermostat is a device controlling temperature to turn on and off heating/cooling unit based on the measured temperature and the setpoint).
Devenish does not disclose wherein the state of consumption includes an on-off-state of the thermostat.  Matsuoka discloses data collecting comprising the state of consumption includes an on-off-state of the thermostat [0234], and wherein the respective states of consumption include respective on-off-states of associated with the set of neighboring thermostats [0234].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Devenish to incorporate the teaching of Matsuoka and have data collecting comprising the state of consumption which includes an on-off-state of the thermostat and the respective states of consumption include respective on-off-states of associated with the set of neighboring thermostats.  Doing so would allow one of ordinary skill to know how much electricity is being consumed by HVAC equipment in the region at any given point in time in order to provide suggestions or change the setpoint of thermostats having the temperature set too low for cooling mode in order to reduce electric consumption during high power usage period. 
Regarding claim 3, the combination of Devenish and Matsuoka discloses the method of claim 2 above, Matsuoka further discloses the average state of consumption includes a ratio of neighboring thermostats in an on-state to a total number of thermostats in the set of neighboring thermostats [0336]. 
Regarding claim 15, Devenish discloses the system of claim 14 above, Devenish further disclose the multiple control devices include thermostats (Column 3, lines 45-53), wherein the resource distribution network includes an electrical power distribution network (Column 3, line 10 “electricity”), wherein the state of consumption includes an on-off-state, wherein the resource includes electrical power (Column 3, line 10 “electricity”), wherein the measured value includes a measured temperature value (Column 3, lines 45-53; thermostat is a device controlling temperature to turn on and off heating/cooling unit based on the measured temperature and the setpoint).
Devenish does not disclose wherein the state of consumption includes an on-off-state of the thermostat.  Matsuoka discloses data collecting comprising the state of consumption includes an on-off-state of the thermostat [0234], and wherein the respective states of consumption include respective on-off-states of associated with the set of neighboring thermostats [0234].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Devenish to incorporate the teaching of Matsuoka and have data collecting comprising the state of consumption which includes an on-off-state of the thermostat and the respective states of consumption include respective on-off-states of associated with the set of neighboring thermostats.  Doing so would allow an ordinary skill in the art to know how much electricity is being consumed by HVAC equipment in the region at any given point in time in order to provide suggestions or change the setpoint of thermostats having the temperature set too low for cooling mode in order to reduce electric consumption during high power usage period. 
Regarding claim 16, Devenish discloses the system of claim 14 above, Devenish further disclose the multiple control devices include thermostats (Column 3, lines 45-53), wherein the resource distribution network includes an electrical power distribution network (Column 3, line 10 “electricity”), wherein the state of consumption includes a transitional state between on-off-states (Column 2, line 64 to Column 3, line 13; setpoint of each thermostat is a transitional states between on and off, in the case of cooling, when the temperature drops below the setpoint, the thermostat turn-off, and when the temperature rises above the setpoint the thermostat turn-on), wherein the resource includes electrical power (Column 3, line 10 “electricity”), wherein the measured value includes a measured temperature value (Column 3, lines 45-53; thermostat is a device controlling temperature to turn on and off heating/cooling unit based on the measured temperature and the setpoint).
Devenish does not disclose wherein the state of consumption includes an on-off-state of the thermostat.  Matsuoka discloses data collecting comprising the state of consumption includes an on-off-state of the thermostat [0234].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Devenish to incorporate the teaching of Matsuoka into the combination and have data collecting comprising the state of consumption includes an on-off-state of the thermostat.  Doing so would allow to known how much electricity is being consumed by HVAC equipment in the region at any given point in time in order to provide suggestions or change the setpoint of thermostats having the temperature set too low for cooling mode in order to reduce electric consumption during high power usage period.
Regarding claim 21, Devenish discloses the device of claim 20, Devenish further discloses the control device includes a thermostat (Column 3, lines 45-53), wherein the resource distribution network includes an electrical power distribution network (Column 3, line 10 “electricity”), wherein the set of neighboring control devices includes a set of neighboring thermostats (Column 2, line 64 to Column 3, line 13), wherein the state of consumption includes an on-off-state of the thermostat, wherein the resource includes electrical power (Column 3, line 10 “electricity”), wherein the measured value includes a measured temperature value (Column 3, lines 45-53; thermostat is a device controlling temperature to turn on and off heating/cooling unit based on the measured temperature and the setpoint).
Devenish does not disclose wherein the state of consumption includes an on-off-state of the thermostat.  Matsuoka discloses data collecting comprising the state of consumption includes an on-off-state of the thermostat [0234], and wherein the respective states of consumption include respective on-off-states of associated with the set of neighboring thermostats [0234].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Devenish to incorporate the teaching of Matsuoka into the combination and have data collecting comprising the state of consumption includes an on-off-state of the thermostat and the respective states of consumption include respective on-off-states of associated with the set of neighboring thermostats.  Doing so would allow to known how much electricity is being consumed by HVAC equipment in the region at any given point in time in order to provide suggestions or change the setpoint of thermostats having the temperature set too low for cooling mode in order to reduce electric consumption during high power usage period.
Regarding claim 22, the combination of Devenish and Matsuoka discloses the device of claim 21 above, Matsuoka further discloses the average state of consumption includes a ratio of neighboring thermostats in an on-state to a total number of thermostats in the set of neighboring thermostats [0336]. 
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devenish in view of Kramer et al., US Patent Publication 2011/0166712; hereinafter “Kramer”.
Regarding claim 4, Devenish discloses the method of claim 2 above, Devenish does not disclose calculating the at least one threshold value includes calculating a temperature deadband relative to a predetermined reference temperature deadband.  However, calculating a temperature deadband relative to a predetermined reference temperature deadband is well-known in the art.  The reference of Kramer is introduced to provide as an evidence.  Kramer calculating the at least one threshold value includes calculating a temperature deadband relative to a predetermined reference temperature deadband [0059]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Devenish to incorporate the teaching of Kramer into the combination and calculating the at least one threshold value includes calculating a temperature deadband relative to a predetermined reference temperature deadband.  Doing so would prevent the system from constantly turning on and off that would shorten service life of an HVAC system, and/or prevent the HVAC system switching between heating and cooling.
Regarding claim 5, the combination of Devenish and Kramer discloses the method of claim 4 above, Kramer further discloses calculating the temperature deadband includes calculating a lower temperature limit of the temperature deadband by shifting a lower temperature limit of the predetermined reference temperature deadband based on the average state of consumption [0059].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836